Citation Nr: 0729824	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  05-19 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether a timely notice of disagreement was filed with 
respect to an August 2002 decision that denied service 
connection for HIV/AIDS.  

2.  Entitlement to service connection for HIV/AIDS.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James Drysdale, Law Clerk




INTRODUCTION

The veteran had active military service in the Army from May 
1979 to November 1982.

Initially, the veteran filed a claim of entitlement to 
service connection for HIV/AIDS in February 2002.  The claim 
was denied by a Department of Veterans Affairs (VA) Regional 
Office (RO) rating decision of August 29, 2002.  

The present case comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 3, 2004 rating decision 
rendered by the Atlanta, Georgia RO, which continued to deny 
service connection for HIV/AIDS.  The claim was denied on the 
basis that new and material evidence sufficient to reopen the 
August 2002 rating decision had not been submitted.

As discussed below, the Board finds the August 29, 2002 
rating decision was not a final decision.  The record shows 
the veteran filed a timely notice of disagreement on July 24, 
2003.  Accordingly, the initial claim is still open and 
herein remanded for further action consistent with this 
decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDINGS OF FACT

1.  In an August 2002 decision, the RO denied a claim for 
service connection for HIV/AIDS.  

2.  In July 2003, and within one year of the August 2002 
decision, the veteran filed a statement seeking to reopen 
service connection for HIV/AIDS.  This statement, in 
conjunction with later statements of record, can liberally be 
read as a notice of disagreement with the August 2002 
decision that denied service connection for HIV/AIDS.  


CONCLUSION OF LAW

A timely notice of disagreement was received within one year 
of the August 29, 2002, decision that denied service 
connection for HIV/AIDS.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.201, 20.300, 20.302 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim, a rating determination is final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2006).  Unappealed final rating decisions may not be 
reopened without submission of new and material evidence.  
See 38 U.S.C.A. § 7105, 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).

In the present case, the RO found the veteran's August 2002 
rating determination became final, because the veteran failed 
to file a timely notice of disagreement.  The RO concluded 
new and material evidence would be required before the prior 
decision could be reopened.  

A notice of disagreement consists of a written communication 
from a claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result.  38 C.F.R. §20.201.  A 
veteran's notice of disagreement must include terms that can 
be reasonably construed as a desire for appellate review.  
Gallegos v. Principi, 283 F. 3d 1309, 1313-14 (Fed. Cir. 
2002).  The regulations acknowledge that "special wording is 
not required."  38 C.F.R. §20.201.

The Board notes that on July 24, 2003 the veteran submitted 
VA Form 21-4138, a "Statement in Support of Claim," in 
which he states, "I am requesting to reopen my case for 
medical benefits because of my illness causing me to be 
disable [sic] from July 83."  This written statement was 
filed with the RO within one year of the denial of the 
veteran's claim-i.e., within one year of August 29, 2002.

The Board finds the veteran's written statement of July 24, 
2003 constitutes a timely notice of disagreement.  The 
veteran expressed a belief that he was entitled to benefits 
and specifically requested that further action be taken with 
regard to his claim.  While the veteran did not include the 
words "notice of disagreement," the terms he did use can be 
reasonably construed as indicating his dissatisfaction with 
the August 2003 decision and a desire for appellate review.  
VA's policy of providing a broad and liberal interpretation 
of the law consistent with the facts of each case further 
supports a finding that the July 24, 2003 statement 
constitutes a timely notice of disagreement.  See 57 Fed. 
Reg. 4088, 4093 (Feb. 3, 1992).  ("VA has always been, and 
will continue to be, liberal in determining what constitutes 
a Notice of Disagreement.  The continuation of this policy is 
demonstrated by the lack of a requirement for special wording 
and the use of the phrase 'can be reasonably construed.'") 

The veteran wrote to VA again on February 24, 2004, 
reiterating his desire for benefits on the basis of service-
connected HIV/AIDS.  He noted in-service treatment for 
syphilis, but stated he was never tested for HIV or AIDS at 
the time.  The service medical records confirm this 
assertion.  The veteran indicated he was released from active 
duty in November 1982 and formally diagnosed with HIV in July 
1983.

The veteran's February 24, 2004 statement was construed by 
the RO as a new claim that sought to reopen the prior 
"final" decision of August 2002.  The RO subsequently 
issued a rating decision, now on appeal, that found no new 
and material evidence of record to warrant reopening the 
prior claim.  Since the Board finds that the claim is not 
final, the Board need not find whether new and material 
evidence has been received to reopen the claim.  The claim 
remains pending.  




ORDER

The appeal as to the issue of whether a timely notice of 
disagreement has been received to an August 2002 RO decision 
that denied service connection for HIV/AIDS is granted.  


REMAND

As discussed above, the veteran's July 24, 2003 written 
statement constitutes a timely notice of disagreement.  
Therefore, the August 2002 rating decision is not a final 
decision.  The next step in the appellate process is for the 
RO to issue to the veteran a statement of the case 
summarizing the evidence relevant to each issue, the 
applicable legal authority, and the reasons that the RO 
relied upon in making its determination.  See 38 C.F.R. § 
19.29 (2006); Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999);  Holland v Gober, 10 Vet. App. 433, 436 (1997).  In 
this case, there is a statement of the case of record.  
However, it provides the law and regulations that pertain to 
claims to reopen; it does not include the laws and 
regulations pertinent to claims for service connection.  
Consequently, the case must be remanded to the RO to issue a 
statement of the case.  

In addition, the Board notes the veteran's initial claim of 
February 2002 reveals that he began receiving Social Security 
Disability insurance benefits in 1991.  The veteran also 
reported ongoing treatment at Grady Memorial Hospital for 
HIV/AIDS that began in 1991.  

There is no indication in the claims file that Social 
Security Administration records were obtained.  Likewise, 
there is no documentation showing that VA requested treatment 
records from Grady Memorial Hospital-records that were 
specifically identified by the veteran and would serve to 
document his current disability.  VA should attempt to obtain 
these records to fulfill its duty to assist the veteran in 
obtaining evidence necessary to support his claim.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following actions:

1.	Furnish the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) 
that includes an explanation as to 
the information or evidence needed 
to establish a disability rating and 
effective date for the claim on 
appeal, as outlined by the Veterans 
Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.	The AMC should obtain from the 
Social Security Administration the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical 
records relied upon concerning that 
claim.

3.	After obtaining any necessary 
release from the veteran, the AMC 
should obtain the veteran's 
treatment records from Grady 
Memorial Hospital for the period 
from 1991 to present.  

4.	After reviewing any additional 
evidence of record and conducing any 
and all appropriate development, 
provide a statement of the case 
(SOC) to the veteran and his 
representative on the issue of 
service connection for HIV/AIDS.  
The SOC must contain notice of all 
relevant actions taken on the claim 
for benefits, to include a summary 
of any and all evidence received, 
and a discussion of all pertinent 
laws and regulations considered.  
The veteran and his representative 
should clearly be advised of the 
need to file a Substantive Appeal 
following the issuance of the 
Statement of the Case if the veteran 
wishes to complete an appeal from 
that decision.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to comply with due process considerations 
and to obtain additional information.  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).


______________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


